Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 1 of 29 PageID# 31942




                       UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF VIRGINIA


SONY MUSIC ENTERTAINMENT, et al.,

     Plaintiffs,                          Case No. 1:18-cv-00950-LO-JFA

v.

COX COMMUNICATIONS, INC., et al.,

     Defendants.



                        PLAINTIFFS’ POST-TRIAL BRIEF
                   PURSUANT TO THIS COURT’S JUNE 2 ORDER
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 2 of 29 PageID# 31943




                                                     TABLE OF CONTENTS

 INTRODUCTION ........................................................................................................................ 1

 ARGUMENT ................................................................................................................................. 4

    I. COX’S ARGUMENT ABOUT DERIVATIVE WORKS DOES NOT WARRANT ANY
    REDUCTION TO THE JURY’S $1 BILLION VERDICT. ........................................................ 4

        A. Cox forfeited this post-trial challenge to the number of works eligible for statutory
        damages................................................................................................................................... 5

        B. It is not a “ministerial” task to determine whether any sound recordings in PX-1 are
        derivative of any musical compositions in PX-2. ................................................................... 8

    II. EVEN IF THE COURT REDUCES THE JURY’S DAMAGE AWARD, COX’S
    CHALLENGE STILL FAILS FOR CERTAIN WORKS. ........................................................ 14

        A.     Background. .................................................................................................................. 14

        B.     Cox’s effort to exclude specific works from the jury’s statutory damage awards fails.16

    III. COX’S CHALLENGES TO THE WORKS THAT WERE WITHDRAWN FROM THE
    CHARTER CASE ARE MISPLACED AND SHOULD BE REJECTED. ................................ 18

        A.     Background. .................................................................................................................. 18

        B. Withdrawal of some works in a separate action is not a basis for Cox to relitigate
        summary judgment of Plaintiffs’ ownership of these works. ............................................... 19

        C.     Cox double counts some Charter works it seeks to remove. ........................................ 24

 CONCLUSION ........................................................................................................................... 24




                                                                         ii
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 3 of 29 PageID# 31944




                                          TABLE OF AUTHORITIES

                                                    CASES
 Arista Records LLC v. Lime Grp. LLC,
   No. 06-cv-5936, 2011 WL 1641978 (S.D.N.Y. Apr. 29, 2011) ------------------------------------23
 Atlas Food Sys. and Servs., Inc. v. Crane Nat’l Vendors, Inc.,
   99 F.3d 587 (4th Cir. 1996) -----------------------------------------------------------------------------19
 Blackman v. District of Columbia,
   633 F.3d 1088 (D.C. Cir. 2011)-------------------------------------------------------------------------- 4
 BMG Music v. Gonzalez,
   430 F.3d 888 (7th Cir. 2005) ----------------------------------------------------------------------------- 8
 BMG Rights Mgmt. (US) LLC v. Cox Commc'ns, Inc.,
   199 F. Supp. 3d 958 (E.D. Va. 2016),
   aff’d in part, rev’d in part, 881 F.3d 293 (4th Cir. 2018) -------------------------------------------14
 Brundle v. Wilmington Trust., N.A.,
   919 F.3d 763 (4th Cir. 2019) ----------------------------------------------------------------------------- 7
 Columbia Pictures Television, Inc. v. Krypton Broad. Of Birmingham, Inc.,
   259 F.3d 1186 (9th Cir. 2001) --------------------------------------------------------------------------- 8
 Durham v. Jones,
   737 F.3d 291 (4th Cir. 2013) ----------------------------------------------------------------------------15
 Elusta v. Rubio,
   418 Fed. Appx. 552 (7th Cir. 2011) --------------------------------------------------------------------16
 EMI Christian Music Grp., Inc. v. MP3tunes, LLC,
   844 F.3d 79 (2d Cir. 2016) ------------------------------------------------------------------------------15
 Exxon Shipping Co. v. Baker,
   554 U.S. 471 (2008) --------------------------------------------------------------------------------------- 7
 Fairley v. Wal-Mart Stores, Inc.,
   No. 15-462, 2016 WL 6584778 (E.D. La. Nov. 7, 2016) -------------------------------------------20
 Feltner v. Columbia Pictures Television, Inc.,
   523 U.S. 340 (1998) ---------------------------------------------------------------------------------- 8, 12
 Gorbea v. Verizon N.Y., Inc.,
   11–cv–3758, 2014 WL 2916964 (E.D.N.Y. June 25, 2015) ----------------------------------------20
 John Wiley & Sons, Inc. v. Book Dog Books, LLC,
   No. 13CV816, 2017 WL 10844685 (S.D.N.Y. Dec. 8, 2017) --------------------------------------20
 Ortiz v. Jordan,
   562 U.S. 180 (2011) --------------------------------------------------------------------------------------15
 Paez v. Gelboym,
   578 Fed. App. 407 (5th Cir. 2014) ---------------------------------------------------------------------16
 Passantino v. Johnson & Johnson,
   212 F.3d 493 (9th Cir. 2000) ----------------------------------------------------------------------------13
 Reeves v. Sanderson Plumbing Prod., Inc.,
   530 U.S. 133 (2000) --------------------------------------------------------------------------------------12
 Rodriguez-Torres v. Caribbean Forms Manufacturer, Inc.,
   399 F.3d 52 (1st Cir. 2005) ------------------------------------------------------------------------------13
 Roe v. Howard,
   917 F.3d 229 (4th Cir. 2019) ----------------------------------------------------------------------------14

                                                       iii
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 4 of 29 PageID# 31945




                                                   STATUTES
 17 U.S.C. § 504 --------------------------------------------------------------------------------------- 4, 8, 13

                                                     RULES
 Fed. R. Civ. P. 50 ---------------------------------------------------------------------------------- 14, 15, 18
 Fed. R. Civ. P. 59 --------------------------------------------------------------------------------------------18

                                                  TREATISES
 11 Wright & Miller Fed. Prac. & Proc. Civ. § 2803 (3d ed. 2020) -----------------------------------18
 11 Wright & Miller Fed. Prac. & Proc. Civ. § 2808 (3d ed. 2020) -----------------------------------19




                                                        iv
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 5 of 29 PageID# 31946




                                            INTRODUCTION

        After a lengthy trial, followed by two days of deliberations, the jury rendered a carefully

 considered damages verdict of $1 billion based on the evidence presented. This Court should

 reject Cox’s thirteenth-hour attempt to disturb the jury’s verdict by 1) recalculating the number

 of works eligible for statutory damage awards, and 2) eliminating works that Plaintiffs declined

 to pursue in an entirely different case.

        For the reasons explained previously, Plaintiffs respectfully disagree with the Court’s

 interpretation of Section 504(c)(1) where separate parties own distinct and separately

 copyrighted musical compositions and sound recordings, as here. But, putting that aside, the

 unique circumstances presented in this case render that legal issue academic.

        First, Cox forfeited the argument that any of the sound recordings on PX-1 are derivative

 of any of the musical compositions on PX-2. The Supreme Court has held that all fact questions

 regarding statutory damages are reserved for the jury. At summary judgment, this Court

 indicated that whether any works in PX-1 are derivative of any works in PX-2 for purposes of

 statutory damages presents fact questions. At trial, however, Cox failed to adduce any evidence

 that would allow the jury to determine if any works in suit are derivative of any other works in

 suit. Now, with no legal authority or other support for this process, Cox asks the Court to engage

 in its own post-trial factfinding on issues that Cox should have presented to the jury but did not.

 Indeed, Plaintiffs are not aware of a single other case in which this issue was litigated after the

 jury returned its verdict. Cox must live with its trial strategy and its complete failure of proof on

 the question that it now asks the Court to decide instead of the jury.

        Second, Cox tries to sidestep binding Supreme Court precedent and cure its forfeiture by

 representing to this Court that determining whether overlapping titles in suit are, in fact,



                                                   1
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 6 of 29 PageID# 31947




 derivative is a mere “ministerial” task that should not prevent judgment as a matter of law. But

 Cox’s August 3 submission speaks for itself—the task is far from “ministerial.” The mountain of

 material from Cox includes: a 25-page legal memorandum; lengthy schedules; a hard-drive of

 documents, including documents outside the trial record; and extensive descriptions of Cox’s

 methodology and judgment calls. Tellingly, Cox tries to prop up its “ministerial” analysis by

 repeatedly analogizing it to the expert analysis from Plaintiffs’ trial witness Dr. George McCabe.

 And it is indeed akin to expert testimony. Cox did not merely compare title names—as, by its

 own admission, that would be unreliable. Instead, Cox asserts it reviewed multiple different

 fields of information in the copyright registrations to identify possible links between the titles.

 Cox described further factual complexities in its review, analysis, and decision-making. For

 example, titles can appear only once on both PX-1 and PX-2 with no relationship between the

 sound recordings and the musical compositions. At the same time, a title can appear more than

 once on one or both of PX-1 or PX-2, yet the works may or may not be derivative of another

 work in suit. This is no “ministerial” exercise. It is precisely what an expert witness for Cox

 should have done at trial—and Cox did not provide that testimony.

        Each of the foregoing grounds separately and independently compels entry of judgment

 for the full amount of the jury’s $1 billion verdict. Entry of judgment for $1 billion also

 effectuates the clear intent of the jury. The jury’s unmistakable intent was for Cox to pay $1

 billion on account of its willful contributory and vicarious infringement. It cannot be reasonably

 disputed that the jury first determined the overall award of $1 billion, and then translated that

 total amount into the per-work damage award, not vice-versa. It is not mere happenstance that

 the per-work award is a specific number, down to the penny, whereas the overall award is a

 round figure of $1 billion. Accordingly, it does not matter whether $1 billion is calculated at



                                                   2
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 7 of 29 PageID# 31948




 10,017 works for $99,830.29 per work, or at 7,579 works (Cox’s proposal) for $131,943.53 per

 work. Both amounts are comfortably within the per-work statutory range set by Congress and

 deference is owed to the clear intent of the jury.

        If the Court decides to disturb the jury’s verdict (and it should not), however, Cox’s

 proposed removals overreach by 135 unique works. As explained in Section II below, Cox has

 not demonstrated that those 135 works are derivative of other works in suit.

        Apart from the issue of derivative works, Cox further demands that the Court remove 88

 works from this case simply because Plaintiffs chose not to proceed on them in an entirely

 separate case. As to these 88 works, 41 are unique works and the other 47 are works that Cox

 also contends should be excluded as derivatives. But Cox offers nothing more than speculation

 and innuendo—much of which this Court has already rejected—in support of its request. This

 Court already granted summary judgment on Plaintiffs’ ownership of these works. The fact that

 Plaintiffs may have withdrawn works from a different case after the trial in this case is not

 evidence of anything—let alone of Cox’s assertion that Plaintiffs do not own the works.

        In sum, Plaintiffs request entry of judgment in the full amount of the $1 billion jury

 verdict. But if the Court decides to disturb the jury’s verdict (and it should not), Cox’s proposed

 removals overreach by 176 unique works and double count another 26 works. Thus, in no event

 should entry of judgment be for less than $776,779,486.49. That figure is computed based on

 7,781 works, rather than Cox’s submission of $756,613,767.91 based on 7,579 works.




                                                      3
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 8 of 29 PageID# 31949




                                           ARGUMENT

 I. COX’S ARGUMENT ABOUT DERIVATIVE WORKS DOES NOT WARRANT ANY
    REDUCTION TO THE JURY’S $1 BILLION VERDICT.

        Plaintiffs respectfully disagree with the Court’s June 2 opinion as to how statutory

 damages apply to a work and a derivative work. Cox’s interpretation leads to the absurd,

 litigation-multiplying result that rights holders suing separately can each recover their own

 statutory damages award, but those suing together in the same action against a common infringer

 are limited to a single award. Cox’s interpretation also leads to the absurd scenario where one

 statutory damage award applies in an action for infringement of a famous musical composition

 and every single recording of it by dozens, hundreds, or thousands of different artists.1 Contrary

 to such results, which Congress could not have intended, the plain language in 17 U.S.C. § 504

 precludes only the same “copyright owner,” singular, from recovering multiple statutory

 damages awards when that owner holds multiple copyrights in the same work. See Blackman v.

 District of Columbia, 633 F.3d 1088, 1092 (D.C. Cir. 2011) (declining to apply the Dictionary

 Act to pluralize the singular, finding the context indicated otherwise because pluralizing would

 have provided a “perverse incentive” for breaking a single action “into inefficient multiple

 actions”).




 1
   To illustrate, there are over 2,000 different recordings of the musical composition Yesterday,
 made famous by the Beatles. See https://en.wikipedia.org/wiki/Yesterday_(Beatles_song).
 Under Cox’s logic, if the copyright owners of the 2,000+ recordings and the musical
 composition all join together in a single action against a common infringer, they would share a
 single statutory damage award. In addition to the Beatles, some of the artists who recorded that
 song include Elvis Presley, Boyz II Men, Frank Sinatra, James Brown, and Gladys Knight. See
 https://web.archive.org/web/20060910071729/http://www.guinnessworldrecords.com/content_pa
 ges/record.asp?recordid=50867.


                                                  4
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 9 of 29 PageID# 31950




           Plaintiffs and Cox thus hold different views on the issue of whether a musical

 composition and a sound recording embodying that composition are entitled to separate statutory

 damage awards when the works are (i) separately copyrighted; (ii) separately exploited; and,

 most important, (iii) owned by separate entities who bring suit together against a common

 infringer. Notwithstanding this Court’s June 2 order, judgment should be entered for Plaintiffs

 without any reduction of the jury’s unequivocal $1 billion jury verdict. The unique

 circumstances of this case render the answer to that legal question irrelevant for two independent

 reasons.

           A. Cox forfeited this post-trial challenge to the number of works eligible for
              statutory damages.

           At trial, the Court properly rejected Cox’s request to instruct the jury that if any of the

 sound recordings in suit embody any of the musical compositions in suit, Plaintiffs should be

 limited to a single statutory damage award. Tr. 2905:11-19. 2 As Plaintiffs pointed out, Cox

 presented no evidence to support the argument or requested instruction. Cox is not entitled to

 another bite at the apple.

           On November 15, 2019, the Court denied Cox’s motion for summary judgment on the

 number of works eligible for statutory damages based on an alleged overlap between sound

 recordings and musical compositions because “issues of material fact remain.” ECF 586 at 24

 (Section II.C). Recognizing this, and fully on notice that the Court had determined that the

 identification of derivative works for damages purposes presented fact issues, Cox requested a

 proposed jury instruction on the issue. ECF 606-1 at 42 (Cox’s Proposed Jury Instruction No.

 34); ECF 645-1 at 36 (Cox’s Revised Proposed Jury Instruction 32). However, Cox tried its case



 2
     Citations to the trial transcript in this case are denoted “Tr.” and are attached hereto as Exhibit C.

                                                      5
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 10 of 29 PageID# 31951




  without providing the jury with any evidentiary foundation to discern what, if any, relationship

  existed between any of the 6,734 sound recordings on PX-1 and any of the 3,283 musical

  compositions on PX-2.

         Jury instructions must be based on the evidence presented at trial. If Cox intended to

  argue that certain sound recordings in suit are derivative works of certain musical compositions

  in suit, it was incumbent on Cox to present that evidence. Yet Cox failed to have its expert—or

  any witness, for that matter—perform an analysis of the derivative work issue. At the time of his

  deposition, Cox’s expert, Christian Tregillis, had not performed the analysis, nor had he even

  attempted to address the issue in his expert report. Accordingly, the Court properly sustained

  Plaintiffs’ objection to Mr. Tregillis’ testifying on the issue at trial. Tr. 2713:3-18. Cox also

  made no attempt to cross-examine Plaintiffs’ witnesses at trial to elicit any testimony concerning

  whether certain sound recordings on PX-1 were derivative works of certain musical

  compositions on PX-2.

         Cox simply presented no evidence to the jury concerning the relationship, if any, between

  sound recordings in suit and musical compositions in suit. During the charge conference, the

  Court asked, “whether there has been any evidence that the jury could consider whether to give

  one statutory damages award for the works that include a song and the music composition.” Tr.

  2893:22-2894:3.

         After hearing from counsel, the Court explained:

         [Y]ou-all map out how you want to put your case on, what witnesses you want to
         put in, and what testimony you believe is appropriate and admissible, and then I
         look at the end of the case to see what’s there and what’s not there ….

         And the registrations, obviously, we looked at them at the issue when it was,
         when it was initially offered on summary judgment and ownership and
         registration issues, and then it comes up again yesterday with these 7,200, which
         there’s just no testimony as to what’s in that pile.


                                                    6
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 11 of 29 PageID# 31952




          And so to now somehow expect the jury to pluck out the works that are both
          sound recordings and music compositions or allow you to, I guess, in closing
          arguments just say, listen, there’s 4,000 of these or 3,000 of these that are both
          one and the other, that, I think is improper.

          I expected that there would be testimony about how many of these sound
          recordings were also music compositions, and the jury would be -- would have
          that evidence through the witness stand when they were deliberating.

          [] I just don’t see that there’s evidence from which they could collect and cull and
          determine whether they wanted to combine the statutory damages award for those
          works that are -- contained both sound recordings and music compositions.

  Tr. 2904:5-2905:15.

          Under binding Fourth Circuit law, Cox must live with the consequences of its strategic

  choices. Brundle v. Wilmington Trust., N.A., 919 F.3d 763, 781–82 (4th Cir. 2019). For

  example, in Brundle, a participant in an employee stock ownership plan sued the plan’s trustee

  for breach of his fiduciary obligations by overpaying in a stock purchase. Id. at 769. Following

  a multi-day trial, the district court issued findings of liability and damages in plaintiff’s favor,

  and the defendant appealed. Id. The Fourth Circuit affirmed, rejecting the defendant’s challenge

  to the damages award. Id. Specifically, the Fourth Circuit held that because the defendant “did

  not provide the district court with an alternative damages calculation or offer any evidence that

  the court could use to devise its own[,]” the defendant “has forfeited its challenge to the

  methodology used by the district court when calculating the damages award.” Id. at 781-82

  (citing Exxon Shipping Co. v. Baker, 554 U.S. 471, 487 n.6 (2008) (“[W]aiver and forfeiture

  rules ... ensure that parties can determine when an issue is out of the case, and that litigation

  remains, to the extent possible, an orderly progression.”)). Just as in Brundle, by failing to

  present the jury with evidence from which it could reasonably determine that certain works on

  PX-1 were derivative of certain works on PX-2, Cox forfeited any argument that statutory



                                                     7
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 12 of 29 PageID# 31953




  damages should be based on anything other than the undisputed total number of works for which

  the jury found liability.

          For forfeiture to apply where the jury is the factfinder, the disputed issue of course must

  be a jury question. The question here was and remains squarely a question of fact for the jury.

  The Supreme Court has held that “the Seventh Amendment provides a right to a jury trial on all

  issues pertinent to an award of statutory damages under § 504(c) of the Copyright Act, including

  the amount itself.” Feltner v. Columbia Pictures Television, Inc., 523 U.S. 340, 355 (1998)

  (emphasis added). That includes the number of works eligible for separate awards. Indeed, the

  Court denied Cox’s motion for summary judgment on the number of works eligible for statutory

  damage awards specifically because the alleged overlap required resolution of disputed fact

  questions. ECF 586 at 24 (Section II.C). Accordingly, under Feltner, there can be no doubt that

  the fact question was for the jury and forfeiture applies.3

          B. It is not a “ministerial” task to determine whether any sound recordings in PX-1
             are derivative of any musical compositions in PX-2.

          To persuade the Court that it would not be engaging in improper factfinding despite

  Feltner and this Court’s earlier summary judgment ruling, Cox argued that the process of

  determining which sound recordings in PX-1 are derivative of musical compositions in PX-2 is a



  3
    Courts can decide some issues relating to statutory damages, but only in the absence of an
  underlying factual dispute. See, e.g., BMG Music v. Gonzalez, 430 F.3d 888, 892 (7th Cir. 2005)
  (“Feltner holds that a claim for statutory damages under § 504(c) is a suit at law to which the
  seventh amendment applies. This does not mean, however, that a jury must resolve every
  dispute. When there are no disputes of material fact, the court may enter summary judgment
  without transgressing the Constitution.”); Columbia Pictures Television, Inc. v. Krypton Broad.
  Of Birmingham, Inc., 259 F.3d 1186, 1193-94 (9th Cir. 2001) (“Although there may be a case in
  which the issue of what constitutes a “work” is a jury question, we need not address that issue at
  this time. In the present action, the question whether each episode of a television series is a
  separate work is a question of law because there are no underlying factual disputes for the jury to
  resolve.”).


                                                    8
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 13 of 29 PageID# 31954




  “ministerial” task that should not prevent judgment as a matter of law. ECF 682 at 10 n.6. But

  Cox’s own submissions in response to the Court’s June 2 Order proves that Cox’s argument is

  demonstrably untrue. The nature and volume of material that Cox submitted, and the lengthy

  analysis that it conducted, show that the task is anything but ministerial. The process of

  determining whether any works in suit are derivative of one another requires detailed review,

  research, analysis, and decision-making. Cox’s August 3 submission is akin to a full-blown

  expert analysis.

         Cox created a number of different documents for its August 3 submission. Cox’s

  “Schedule 1” is a spreadsheet with 2,200 rows, 11 columns, and thousands of cited exhibits.

  ECF 711-3. It includes Cox’s post-trial analysis concerning possible links between certain sound

  recordings in suit and certain musical compositions in suit. Cox’s “Schedule 2” and “Schedule

  3,” though smaller, are just as complex. ECF 711-4; ECF 711-5. Cox’s 25-page memorandum

  adds layers of discussion concerning the meaning and significance of these brand new schedules

  and cited exhibits.4

         Cox concedes that its post-trial analysis consists of much more than a mere comparison to

  check if a title on PX-1 also is on PX-2. Indeed, Cox acknowledges that a title comparison alone

  across PX-1 and PX-2 would be an unreliable means to conclude one work is derivative of




  4
    Plaintiffs request that the Court expressly disregard, or strike, Cox’s “Schedule 4” and the column
  of Cox’s Schedules 1 and 3 entitled “Multiple Works Asserted as Part of Same Compilation.”
  Those materials address whether certain sound recordings in suit were registered with the U.S.
  Copyright Office as part of compilations. They are not germane to the briefing presently before
  the Court; rather they relate to Cox’s other statutory damages argument that the Court already
  rejected. ECF 707 at 24-36 (Section II.B.3(a)). Cox failed to present admissible evidence on this
  issue at summary judgment and failed to do so again at trial. Cox presumably provides this never-
  offered testimony now so that it can cite to something on appeal. The submissions are improper.
  They serve only to confuse the record.


                                                   9
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 14 of 29 PageID# 31955




  another. Cox’s August 3 brief recognizes that titles certainly can appear only once on both PX-1

  and PX-2, and yet the sound recording reflected on PX-1 may not be derivative of the musical

  composition appearing with the same title on PX-2. Mot. at 10 (describing Cox’s Schedule 2).

  By way of example, PX-1 includes a sound recording named Immortality by the artist Celine

  Dion. No other recording on PX-1 bears that same title. But there is one musical composition

  named Immortality on PX-2, with a cited copyright registration record that lists members of the

  band Pearl Jam as the authors. Based on PX-1 and PX-2 and the registration certificates cited

  therein, there is no indication whether Celine Dion’s Immortality sound recording has any

  relationship to Pearl Jam’s Immortality musical composition. For its August 3 submission, Cox

  located a separate copyright registration for a musical composition titled Immortality by Celine

  Dion. ECF 711-4 at 1 (Schedule 2). In other words, two separate compositions and sound

  recordings just happen to bear the same title. Cox’s August 3 brief further explains that the same

  title can appear multiple times on one or both of PX-1 or PX-2, yet reflect distinct works without

  any relationship to one another. Mot. at 11, 15-19 (describing Cox’s Schedule 3, using the

  example of multiple sound recordings and musical compositions named Angel).

         After comparing the titles on PX-1 and PX-2, Cox then reviewed the overlapping titles

  against copyright registrations to identify a possible link to “confirm or support the conclusion

  that the sound recording is derivative of the musical composition.” Mot. at 9-10. And Cox’s

  review was by no means ministerial. Cox analyzed at least four different factors on each

  copyright registration: (1) name of the artist; (2) name of the album; (3) ownership information;

  and (4) publication date. Mot. at 14. Cox reviewed these fields across thousands of registration

  documents, engaging in additional research and analysis, as Cox deemed required, and making

  judgment calls.



                                                  10
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 15 of 29 PageID# 31956




         Depending on the title, Cox chose to rely upon different aspects of the copyright

  registrations. In some instances, Cox relied on the name of the artist or album. In other

  instances, Cox relied on publication date. Moreover, there are further factual complexities

  within Cox’s analysis. As mentioned, some titles appear only once on both PX-1 and PX-2 but

  without the sound recording being derivative of the musical composition. Mot. at 10, 12 n.17. In

  other instances, the same title appears multiple times on one or both of PX-1 or PX-2. Mot. at

  11, 15-19. In reviewing the copyright registration certificates, Cox came to the conclusion that

  some sound recordings in suit were derivatives of a musical composition in suit. For others,

  however, it did not come to that conclusion through a review of the registration certificates.

  Mot. at 11 n.16,18 n.19.

         Cox acknowledges that even this level of detailed analysis was not always sufficient. For

  101 titles it labels as derivative, Cox could not find any connection between the works on PX-1

  and PX-2. Mot. at 14. In those instances, Cox makes the flimsy argument that the lack of any

  contrary information is somehow sufficient to presume works are derivative. Id.

          In looking at publication dates to serve as the possible link between works on PX-1 and

  PX-2, Cox acknowledges that in some instances, the dates do not match, but claims the dates

  “are in close proximity.” Mot. at 14. Here, Cox asks the Court to draw the inference that dates

  “in close proximity” means that one work is derivative of the other. Of course, Cox does not

  explain what methodology it employed to determine when publication dates were “close enough”

  to link the sound recording to the musical composition, or when the dates are too far apart. Id.

         None of Cox’s analyses or various exercises of judgment presented above have been

  subject to any cross-examination, let alone consideration by a jury. And Cox would be hard-

  pressed to dispute that its August 3 submission is akin to expert analysis, given that Cox goes on



                                                   11
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 16 of 29 PageID# 31957




  at length to compare its approach to the expert analysis of Plaintiffs’ testifying expert, Dr.

  George McCabe. Mot. at 6-7. Cox’s comparison is misplaced, however. Dr. McCabe is a

  statistician who opined, inter alia, on the connection between notices and works in suit. Dr.

  McCabe did not opine—either in his reports, his summary judgment declarations, or at trial—on

  whether sound recordings in PX-1 are derivative of musical compositions in PX-2. ECF 712

  (McCabe Reports); ECF 325-2 (McCabe Summary Judgment Decl.); Tr. 775:20-871:21

  (McCabe Testimony). Even if Dr. McCabe had conducted the analysis that Cox attributes to

  him, moreover, that would only demonstrate that Cox’s alleged copycat analysis was not the

  ministerial act it told the Court it would be, but in fact, required a detailed examination of

  numerous sources of information, including analysis and judgment regarding the meaning of the

  information. If Cox wanted the jury or Court to consider an expert analysis on the derivative

  work damages issue, it should have timely provided that expert analysis during discovery and

  then at trial.

          The consequence for Cox’s complete failure of proof is simple: Cox cannot ask this

  Court to engage in post-trial factfinding, including making inferences, crediting Cox’s

  assumptions, and drawing conclusions on issues constitutionally reserved for the jury. Feltner,

  523 U.S. at 355; see also Reeves v. Sanderson Plumbing Prod., Inc., 530 U.S. 133, 150 (2000)

  (“Credibility determination, the weighing of the evidence, and the drawing of legitimate

  inferences from the facts are jury functions, not those of a judge.”). Accordingly, judgment

  should be entered for Plaintiffs without any reduction from the $1 billion jury verdict.

                                            *       *       *

          Each of the foregoing grounds separately and independently compels entry of judgment

  for the full amount of the jury’s $1 billion verdict.



                                                    12
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 17 of 29 PageID# 31958




         Rejecting Cox’s request also is consistent with the jury’s unmistakable intent. The jury

  carefully weighed the evidence and statutory damages considerations, including the irrefutable

  evidence of Cox’s blatant disregard for Plaintiffs’ rights and the law, and awarded Plaintiffs

  exactly $1 billion—the amount that the jury determined Cox must pay in light of its willful

  infringement. Indeed, it is clear that the jury first determined the total award it deemed

  appropriate, and then, based on that, divided that award by the total works in suit to determine

  the per-work award amount. It is not a coincidence that the per-work award is a specific number,

  down to the penny, whereas the overall award is a round figure of $1 billion. Whether dividing

  the $1 billion by 10,017 works or by 7,579 works (Cox’s proposal), the award rests comfortably

  within the Copyright Act’s statutory range for willful infringement and is consistent with the

  jury’s unequivocal findings and intent. Thus, the award should remain intact. 17 U.S.C. §

  504(c)(2).

         Where the intent of the jury is clear, courts should ensure that it is honored. For example,

  in the employment discrimination context, where plaintiffs routinely bring claims under parallel

  state and federal laws and where juries occasionally award plaintiffs more damages than federal

  law permits, courts regularly reallocate the jury award between state and federal claims in order

  to preserve as much of it as possible. See, e.g., Rodriguez-Torres v. Caribbean Forms

  Manufacturer, Inc., 399 F.3d 52, 66 (1st Cir. 2005) (collecting similar cases from five other

  courts of appeal). The reason for this solicitude is clear: “[a]n allocation that would serve to

  reduce lawfully awarded damages would fail to respect the jury’s verdict and conflict with the

  purpose and intent of” the governing statutes. Passantino v. Johnson & Johnson, 212 F.3d 493,

  510 (9th Cir. 2000). The same reasoning applies here. The jury awarded damages within the




                                                   13
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 18 of 29 PageID# 31959




  range permitted by the Copyright Act, and its verdict should be respected and maintained in

  whole.

  II. EVEN IF THE COURT REDUCES THE JURY’S DAMAGE AWARD, COX’S
      CHALLENGE STILL FAILS FOR CERTAIN WORKS.

           As demonstrated above, Cox’s attempt at a post-verdict factfinding exercise is improper.

  Nonetheless, if the Court is inclined to engage in Cox’s requested reduction of the number of

  works eligible for statutory damages (and it should not), Cox’s proposal of $756,613,767.91

  removes too many works. For a number of Cox’s proposed removals, Cox has failed to

  demonstrate that the sound recording in PX-1 is derivative of the musical composition in PX-2.

           A. Background.

                   1. Cox bears the burden to demonstrate there was insufficient evidence to
                      support the jury’s conclusion that the musical compositions and sound
                      recordings each receive their own award.

           This post-trial briefing is a continuation in part of Cox’s Rule 50(b) motion for judgment

  as a matter of law, on which Cox bears a heavy burden. A motion for judgment as a matter of law

  may only be granted if “a party has been fully heard . . . and the court finds that a reasonable jury

  would not have a legally sufficient evidentiary basis to find for the party.” Fed. R. Civ. P. 50(a)(1).

  A court must affirm a verdict “if, viewing the facts in the light most favorable to the non-moving

  party, there is sufficient evidence for a reasonable jury to have found in the non-moving party’s

  favor.” BMG Rights Mgmt. (US) LLC v. Cox Commc’ns, Inc., 199 F. Supp. 3d 958, 969 (E.D. Va.

  2016) (aff’d in part, rev’d on other grounds) (“BMG II”) (alterations omitted). A court is “likewise

  obliged to accord the prevailing party the benefit of all reasonable inferences to be drawn from the

  evidence.” Roe v. Howard, 917 F.3d 229, 233 (4th Cir. 2019).

           Recognizing the difficulty it faces under that standard, Cox tries to upend the process and

  shift the burden. Cox asserts that titles appearing only once on both PX-1 and PX-2 “are

                                                    14
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 19 of 29 PageID# 31960




  presumptively derivative under the Court’s order,” and that Plaintiffs then bear the burden to

  show otherwise. Mot. at 1 (emphasis added); see also Mot. at 13-14. But Cox makes that up

  from whole cloth. Nor would such a presumption even make sense, as even Cox concedes that a

  sound recording listed on PX-1 can bear the same title as a musical composition listed on PX-2,

  yet not be a derivative work of that composition. Mot. at 10.

         The Court endorsed no such presumption, either. It indicated that Cox could prepare a

  list of overlapping works in suit, based on how the copyrights correspond with one another, and

  that Plaintiffs may respond to that proposal. ECF 707 at 52. Cox’s further documentation of its

  request to reduce the number of damage awards based on the relationship between sound

  recordings and musical compositions is just another part of Cox’s Rule 50(b) motion for

  judgment as a matter of law. Plaintiffs already prevailed at trial. Cox bears the same heavy

  burden as any non-prevailing party who files a Rule 50(b) motion.5

                  2. Cox cannot go outside the trial record to argue in its Rule 50(b) motion
                     that a particular work is derivative of another work in suit.

         The Supreme Court has made clear that motions under Rule 50(b) must be adjudicated

  based on the trial record, not the pretrial record. “Once trial has been had … the availability of

  [a defense] should be determined by the trial record, not the pleadings nor the summary

  judgment record.” Ortiz v. Jordan, 562 U.S. 180, 184 (2011) (internal quotations omitted); see

  also Durham v. Jones, 737 F.3d 291, 302 (4th Cir. 2013) (affirming denial of Rule 50(b) motion



  5
    Cox’s reliance upon EMI Christian Music Grp., Inc. v. MP3tunes, LLC, 844 F.3d 79,101 (2d Cir.
  2016) is misplaced. Mot. at 19-20. That decision did not concern which party bears the burden
  on a Rule 50(b) motion. Nor did it discuss more generally which party, if any, must prove whether
  an infringed work in suit is or is not derivative of another work in suit. The court merely relied on
  the jury instruction given below and found that there was sufficient evidence in the record to
  uphold the jury’s verdict on statutory damages. MP3tunes, 844 F.3d 79 at 101.

                                                   15
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 20 of 29 PageID# 31961




  based on examination of trial record and explaining that “[w]hatever artful affidavits might have

  suggested at summary judgment, we examine here the trial record, not a hypothetical rumination

  on what could have or might have transpired.”); Elusta v. Rubio, 418 Fed. Appx. 552, 554-55

  (7th Cir. 2011) (refusing to consider appellant’s argument about the scope of Illinois’ intentional

  infliction of emotional distress law based solely on pretrial record); Paez v. Gelboym, 578 Fed.

  App. 407, 408 n.1 (5th Cir. 2014) (affirming partial grant of renewed motion for judgment as a

  matter of law, stating “[w]e do not consider evidence that was not presented to the jury”).

         Ignoring this maxim, Cox relies upon documents in the pretrial record, plus some entirely

  new documents that were neither offered nor admitted into evidence at trial. Cox argues about

  what it characterizes as “Plaintiffs’ reliance on title matching to prove their liability case”6—

  citing the summary judgment hearing, reports and a declaration from Plaintiffs’ expert, Dr.

  George McCabe, and even an exhibit that was never presented or admitted at trial. Mot. at 5-8,

  20. Cox further requests the Court take judicial notice of 41 copyright registration records that

  are not part of the trial record. Mot. at 9-10 n.12. These materials cannot support Cox’s attempt

  to lower the number of statutory damage awards. Cox’s strenuous avoidance of the trial record

  is, of course, not surprising; the trial is where Cox should have made its record. It did not.

         B. Cox’s effort to exclude specific works from the jury’s statutory damage awards
            fails.

                  1. Where Cox relies upon nothing more than a title match and the absence
                     of information, the Court should reject Cox’s claim that the sound


  6
    Cox takes liberties by asserting Plaintiffs “relied on unique title-matching to prove that Cox had
  knowledge of, and was liable for, its subscribers’ infringement of compositions.” Mot. at 20, citing
  to Mot. at 5-8. Plaintiffs’ argument at summary judgment as to Cox’s knowledge speaks for itself.
  ECF 325 at 24-28 (Plaintiffs’ Motion for Summary Judgment); ECF 392 at 24-29 (Plaintiffs’
  Opposition to Cox’s Motion for Summary Judgment); and ECF 456 at 25-27 (Plaintiffs’ Reply in
  Support of their Motion for Summary Judgment).

                                                   16
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 21 of 29 PageID# 31962




                      recording is derivative of the musical composition.

         For 101 of the 2,220 unique titles that Cox contends are overlapping, Cox argues that

  “the certificates are at least consistent with [Cox’s] conclusion.” Mot. at 14. Here, Cox argues

  from the negative that the certificates “include[] no information to suggest that the sound

  recording is not derivative of the composition.” Id. But that logic is clearly flawed.

         The fact that a registration certificate lacks information to disprove that a work is not

  derivative of another work is, of course, not the same as proof that a given work is, in fact,

  derivative of the other. Indeed, Cox’s August 3 memorandum recognizes that sound recordings

  and musical compositions that appear only once on PX-1 and PX-2 can bear the same title but

  not be derivative works. Mot. at 10. For these 101 works, Cox identifies nothing from the

  registration certificate supporting a conclusion that the sound recordings and musical

  compositions bearing the same title are in fact derivative.

         Cox bears the burden to show these works are derivative, see supra Section II.A.1, and it

  has failed to do so. Thus, for these 101 works, which are identified on Plaintiffs’ Exhibit A,

  Cox’s challenge fails.

                  2. Where Cox relies upon copyright registrations outside the trial record,
                     the Court should reject Cox’s claim that the sound recording is
                     derivative of the musical composition.

         Cox relies upon copyright registrations that are not in the trial record as its sole basis for

  challenging a statutory damage award for 41 of the 2,220 unique titles that Cox contends are

  overlapping. Mot. at 10 n.12. But that is improper. See supra Section II.A.2. Cox provides no

  authority that would permit a court to take judicial notice of documents that are outside the trial

  record in deciding a post-trial motion for judgment as a matter of law. In fact, the notion that a

  party may supplement a trial record with judicially noticeable “facts” subverts the very idea that



                                                   17
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 22 of 29 PageID# 31963




  a defendant is entitled to judgment as a matter of law solely based on the facts presented to the

  jury.

          Both because Cox agrees that sound recordings and musical compositions that appear

  only once on both PX-1 and PX-2 can bear the same title but not be derivative works, and

  because Cox cannot rely upon registration certificates outside the trial record, Cox’s challenge as

  to these 41 works, which are identified on Plaintiffs’ Exhibit A, fails. Seven of these 41 works

  are also among the 101 works addressed in Section II.B.1, supra. In total, there are 135 unique

  works addressed in all of Section II for which Cox’s challenge fails.

  III. COX’S CHALLENGES TO THE WORKS THAT WERE WITHDRAWN FROM
      THE CHARTER CASE ARE MISPLACED AND SHOULD BE REJECTED.

          Cox’s challenge also overreaches by seeking to remove works that, after the trial in this

  case, Plaintiffs chose not to proceed on in an unrelated action, Warner Records Inc. et al. v.

  Charter Communications, Inc., No. 1:19-cv-00874 (D. Colo.) (“Charter”).

          A. Background.

          In the portion of this Court’s June 2 order addressing Cox’s Rule 50(b) renewed motion

  for judgment as a matter of law, the Court indicated that Cox may address the works withdrawn

  from Charter as part of its proposal for the number of works in suit for statutory damages. ECF

  707 at 52. Cox’s post-trial motions addressed these works under Federal Rule of Civil Procedure

  59(a). ECF 684 at 30 n.23. Cox’s challenges to the withdrawn Charter works fail regardless of

  whether they are considered under either Rule 50(b) or 59(a).

          Rule 50(b) standards are set forth above. See supra Section II.A.1-2. A Rule 59(a)

  motion will be granted only if “(1) the verdict is against the clear weight of the evidence, or (2)

  is based upon evidence which is false, or (3) will result in a miscarriage of justice, even though

  there may be substantial evidence which would prevent the direction of a verdict.” Atlas Food


                                                   18
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 23 of 29 PageID# 31964




  Sys. and Servs., Inc. v. Crane Nat’l Vendors, Inc., 99 F.3d 587, 594 (4th Cir. 1996). Pursuant to

  that rule, a district court does not take any action “unless it is reasonably clear that prejudicial

  error has crept into the record or that substantial justice has not been done, and the burden of

  showing harmful error rests on the party seeking the new trial.” 11 Wright & Miller Fed. Prac.

  & Proc. Civ. § 2803 (3d ed. 2020). A motion under Rule 59(a) on the ground of newly

  discovered evidence “must be of facts existing at the time of trial” and “[t]he moving party must

  have been excusably ignorant of the facts despite using due diligence to learn about them[.]” 11

  Wright & Miller Fed. Prac. & Proc. Civ. § 2808 (3d ed. 2020). Under either standard, Cox’s

  challenge to the withdrawn Charter works fails.

          B. Withdrawal of some works in a separate action is not a basis for Cox to relitigate
             summary judgment of Plaintiffs’ ownership of these works.

          Cox argues that there are 88 works for which Plaintiffs received statutory damages in this

  case, but which should be removed because Plaintiffs later withdrew them from the Charter

  litigation. Mot. at 9, 20. Cox postulates that Plaintiffs’ decision not to proceed on the works in

  another case means that Plaintiffs lacked copyright ownership of them. Cox is wrong.

          As a threshold matter, Cox cannot now challenge Plaintiffs’ ownership of certain works

  after the jury was told, with Cox’s consent, that Plaintiffs owned those works. Tr. 23:24-24:3

  (preliminary instruction); ECF 606-1 at 26 (Cox’s Proposed Jury Instruction No. 23); ECF 645-1

  at 25 (Cox’s Revised Proposed Jury Instruction 23); ECF 671 at 23 (Instruction No. 22).

  Moreover, the Court already granted summary judgment on Plaintiffs’ ownership of those works.

  Cox offers nothing more than speculation and innuendo—much of which this Court has already

  rejected—in support of its request. Withdrawing works from a different case after the trial in

  this case is not evidence of anything. These works, which are identified on Plaintiffs’ Exhibit A,

  should not be removed.


                                                    19
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 24 of 29 PageID# 31965




                  1. Plaintiffs’ decision not to pursue works in another litigation is not
                     evidence of anything—let alone a lack of ownership.

         It is routine in large-scale infringement litigations for plaintiffs to add or remove works in

  suit over the course of litigation, for a broad array of reasons. Cox nonetheless contends that the

  Charter Plaintiffs withdrew works in that case because they do not own them. Cox has no basis

  for this argument.

         While ownership is obviously one of the elements for a copyright claim, the tactical

  question of what works to proceed upon involves a broad set of considerations, including

  discovery burdens and how the works fit into the liability theory. A plaintiff choosing not to

  proceed on certain works is not evidence of anything. See, e.g., John Wiley & Sons, Inc. v. Book

  Dog Books, LLC, No. 13CV816, 2017 WL 10844685, at *2 (S.D.N.Y. Dec. 8, 2017) (“Plaintiffs’

  motion to preclude evidence regarding Plaintiffs’ withdrawn claims is granted. Plaintiffs may

  have dropped these claims for any number of reasons, and it would be confusing and a waste of

  time to subject the jury to sorting through testimony about other works given the number of

  works at issue in this case”); Gorbea v. Verizon N.Y., Inc., 11–cv–3758, 2014 WL 2916964, at *2

  (E.D.N.Y. June 25, 2015) (“The previously dismissed claims ... are not of consequence in

  determining the action and therefore will be excluded.”); Fairley v. Wal-Mart Stores, Inc., No.

  15-462, 2016 WL 6584778, at *1 (E.D. La. Nov. 7, 2016) (granting motion in limine to exclude

  evidence on plaintiff’s voluntarily dismissed claims).

         Against that backdrop, Cox resorts to distorting the record from Charter. As to the works

  in this case that Plaintiffs chose not to proceed on in Charter, Cox told this Court that Plaintiffs

  “have confirmed in their representations” in Charter “that they cannot establish ownership over

  them.” Mot. at 2. Cox’s statement is false, however, and Cox points to nothing other than its

  own say-so and incomplete excerpts from a hearing transcript. When the Charter court asked if


                                                   20
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 25 of 29 PageID# 31966




  it is acceptable for plaintiffs in a case to obtain damages on works they had no rights to,

  Plaintiffs’ counsel responded by saying, “that’s not the situation in the slightest.” Ex. D (Charter

  Tr. at 27:22-28:6). The Charter court asked, “but hypothetically, is that proper?” and Plaintiffs’

  counsel then defended how Plaintiffs proceeded. Ex. D (Charter Tr. at 28:7-30:24). Far from

  how Cox depicted the discussion, Plaintiffs’ counsel indicated that, “[t]o the extent that [Charter

  is] now suggesting because certain works were dropped that we did not – appear to not own the

  works, there is no evidence to suggest that.” Ex. D (Charter Tr. at 30:22-24).

         Cox’s assertion that an order in Charter to produce ownership documentation led

  Plaintiffs to drop works is idle speculation. Mot. at 8. The amendment of the lists of sound

  recordings and musical compositions asserted by Plaintiffs in Charter was contemplated from

  the start of that case. Charter ECF 44 at 10 (June 13, 2019 scheduling order providing for Jan.

  15, 2020 deadline for Plaintiffs to file amended versions of Exhibit A and B to the Complaint).

         Accordingly, the Court should reject Cox’s attempt to read anything into the fact that

  Plaintiffs elected not to proceed with their infringement claims in an unrelated case as to certain

  works from a lengthy list of over 10,000 works in suit.

                  2. This Court should not draw an “inference” of lack of ownership of 38
                     Works withdrawn from Charter.

         Nor is there merit to Cox’s post-trial argument on these Charter works. For 38 of the 88

  Charter works, Cox’s sole argument is that the Court should “infer” that Plaintiffs do not own

  them simply because Plaintiffs chose not to proceed on them in Charter—nothing more. Mot. at

  20. Cox asks this Court to speculate that Plaintiffs withdrew them in Charter because Plaintiffs

  do not own them and that it should be Plaintiffs’ burden to prove the contrary. Mot. at 24. Even

  that speculation is improper, as explained immediately above. But in any event, Cox

  misunderstands which party carries the burden at this juncture of the proceeding.


                                                   21
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 26 of 29 PageID# 31967




          Plaintiffs already carried their burden on this issue at summary judgment. Now Cox

  bears the burden on its motion, both under Rule 50(b) and Rule 59(a). See supra at Sections

  II.A.1 and III.A. Cox’s speculation is not evidence. Nor can Cox go outside the record and rely

  on events that took place after trial. Id.

          Cox has no authority for its proposed burden shifting, or for the proposition that a party’s

  withdrawal of certain works in one case constitutes prima facie evidence that the party does not

  own those works in another case. Mot. at 24. As explained above, there are many

  considerations that can inform a copyright owner’s decision regarding which works to proceed

  with in a particular case. Plaintiffs already carried their burden in this case to prove ownership

  by submitting detailed declarations, copyright registrations, and chain of title documents. See

  ECF 325-3 (Leak Decl.); ECF 325-4 (Patel Decl.); ECF 325-5 (Poltorak Decl.); ECF 325-8

  (Kokakis Decl.); ECF 325-9 (McMullan Decl.); ECF 325-10 (Blietz Decl.). Cox tried and failed

  to defeat Plaintiffs’ ownership claim on these 38 works at summary judgment, offered no

  evidence at trial, and its naked assertions now do not fare any better.

                   3. Cox’s challenges fail for the remaining 50 Charter works.

          Cox asserts that, of the works withdrawn from the Charter case, there are 50 for which

  there is “affirmative evidence that Plaintiffs do not own them, or for which there is insufficient

  proof of copyright validity and ownership in the record.” Mot. at 20. Cox’s attempt at

  relitigating the Court’s summary judgment decision on ownership, especially given the parties’

  stipulated jury instruction that Plaintiffs own these works, should be rejected.

          For 15 of the 50 works, Cox’s argument is not that Plaintiffs lack ownership, but rather

  that the summary judgment schedules cited the wrong registration certificates. Mot. at 21-23.

  Even assuming, arguendo, that the incorrect registrations were listed, that does not indicate that



                                                   22
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 27 of 29 PageID# 31968




  Plaintiffs do not own these works or that they were never registered. Moreover, the parties

  already litigated ownership at summary judgment, which is when Cox could have, but failed to,

  make this argument. Cox cannot seek reconsideration of the Court’s summary judgment ruling

  ten months later, in a second round of briefing on its Rule 50(b) motion.

         For the other 35 works, Cox relies on documents outside the trial record to speculate that

  Plaintiffs may not own the works. Mot. at 23-24 (discussing 26 sound recordings and nine

  musical compositions). Again, the parties already litigated ownership at summary judgment,

  which is when Cox could have, but failed to, make this argument. In any event, as to these 35

  works, Cox merely argues that the chain of title that Cox received during discovery did not also

  include a specific document (e.g., a contract term extension) showing an extension of rights into

  the claim period. Mot. at 23-24. Cox overlooks, however, that Plaintiffs further provided a

  copyright registration and declaration testimony explaining ownership. That Plaintiffs could

  potentially have provided more proof does not mean that the proof they provided was

  insufficient. Declaration testimony is sufficient, without a need for documentation to connect

  every dot. Arista Records LLC v. Lime Grp. LLC, No. 06-cv-5936, 2011 WL 1641978, at

  *4 (S.D.N.Y. Apr. 29, 2011) (“Plaintiff has submitted competent evidence, in the form of

  unrefuted affidavit testimony, establishing chain of title to these sound recordings”); ECF 610 at

  11-12 (“Once again, Cox demands documentation and ignores fact testimony from business

  representatives with extensive personal knowledge of the relevant business agreements and

  associated copyright ownership status.”).

         Cox cannot relitigate the Court’s grant of summary judgment as to Plaintiffs’ ownership

  of these works. Nor does Cox have a basis to contest Plaintiffs’ ownership of these works given

  that Cox accepted a jury instruction, given to the jury, that Plaintiffs own the works. But even if



                                                  23
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 28 of 29 PageID# 31969




  Cox could be heard on those arguments, they go only to the weight of the evidence, at best,

  without showing that any of these works must be removed from the case.

         C. Cox double counts some Charter works it seeks to remove.

         Finally, even if there were any merit to Cox’s rank speculation concerning the works

  withdrawn from Charter, and even if Cox were entitled to re-litigate issues already decided on

  summary judgment and presented as fact to the jury, Cox also double counts works it seeks to

  remove. Cox maintains that 21 of the 88 Charter works are also derivative works that should not

  be counted twice, in the event the Court removes derivative works from the damages award.

  Mot. at 24. Cox’s math is incorrect. In actuality, 47 of the 88 Charter works that appear in

  Cox’s Schedule 5 are works that Cox also alleges are derivative works. See Plaintiffs’ Exhibit B.

  After adjusting for Cox’s miscounting, Cox’s actual position is that the award of statutory

  damages should be for 7,605 works, not the 7,579-work figure that Cox put forward in its brief.

                                          CONCLUSION

         The Court should enter judgment for Plaintiffs in the amount of $1 billion, as the jury

  intended. If the Court decides to disturb the amount of the verdict, however, Cox’s proposed list

  of removals overreaches by 176 unique works and double counts another 26 works. Thus, if

  judgment is not entered for $1 billion, it should be entered for $776,779,486.49, based on 7,781

  works. That is calculated by adding the 176 unique works on Plaintiffs’ Exhibit A to Cox’s

  proposed list of 7,579 works [which is really 7,605 works after fixing Cox’s math error] for

  statutory damages and, pursuant to the Court’s June 2 order, continuing to use the multiplier of

  $99,830.29 per work.




                                                  24
Case 1:18-cv-00950-LO-JFA Document 718 Filed 10/02/20 Page 29 of 29 PageID# 31970




  Respectfully submitted,

  Dated October 2, 2020                      /s/ Scott A. Zebrak
                                             Scott A. Zebrak (38729)
                                             Matthew J. Oppenheim (pro hac vice)
                                             Jeffrey M. Gould (pro hac vice)
                                             OPPENHEIM + ZEBRAK, LLP
                                             4530 Wisconsin Avenue, NW, 5th Floor
                                             Washington, DC 20016
                                             Tel: 202-480-2999
                                             scott@oandzlaw.com
                                             matt@oandzlaw.com
                                             jeff@oandzlaw.com

                                             Attorneys for Plaintiff




                                       25
